UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BYRON BREEZE, JR,
                                3ODLQWL൵
                                                                        ORDER
                     – against –
                                                                   19 Civ. 6505 (ER)
235 HOTEL LLC, a New York limited
liability company,
                                Defendant.


RAMOS, D.J.:

         ๠H&RXUWKDYLQJEHHQadvised that the parties have reached a settlement in

principle, it is ORDERED that the above-entitled action be and hereby is discontinued,

without costs to either party, subject to reopening should the settlement not be

consummated within thirty (30) days of the date hereof.

         $Q\DSSOLFDWLRQWRUHRSHQPXVWEH¿OHGZLWKLQthirty (30) days of this Order;

DQ\DSSOLFDWLRQWRUHRSHQ¿OHGWKHUHDIWHUPD\EHGHQLHGVROHO\RQWKDWEDVLV)XUWKHUWKH

parties are advised that if they wish the Court to retain jurisdiction in this matter for

purposes of enforcing any settlement agreement, they must submit the settlement

agreement to the Court within the next thirty (30) days with a request that the agreement

be “so ordered” by the Court.


It is SO ORDERED.


Dated:    May 5, 2021
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.
